Citation Nr: 18100215
Decision Date: 03/30/18	Archive Date: 03/30/18

DOCKET NO. 14-21 003
DATE:	March 30, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is remanded for additional development.
The Veteran served on active duty from September 1969 to April 1971, with confirmed service in the Republic of Vietnam.
Initially the Board of Veterans Appeals (Board) notes that the Veteran expressed disagreement with a denial of service connection for obstructive sleep apnea and a compensable rating for erectile dysfunction in a March 2013 statement and the originating agency issued a statement of the case (SOC) in May 2014.  The Veteran did not substantively appeal the claims and notified the Department of Veterans Affairs (VA) in writing that he wished to withdraw his notice of disagreement with those issues in October 2014.  Therefore, the claims for entitlement to service connection for obstructive sleep apnea and for an increased rating for erectile dysfunction are not currently before the Board and the matters will not be further addressed at this time.
The Board finds remand is required in order to issue a supplemental statement of the case (SSOC).  See 38 C.F.R. §§ 19.31, 19.37(a) (2017).  Here, the Veteran was issued an SOC in May 2014 that he substantively appealed in July 2014.  Before the appeal was certified to the Board, the Veteran was afforded an additional VA PTSD examination in February 2015 that was considered in a rating decision that same month.  As such, an SSOC must be provided.  Id., see also 38 C.F.R. § 20.904 (specifically explaining that denial of due process, to include when a SSOC was not provided, is reason for vacating a Board decision).  The Board notes that this additional, relevant evidence is VA-generated and not subject to the provisions for waiver that apply to evidence submitted by the Veteran or his representative.  38 C.F.R. § 20.1304.  
Additionally, the Board notes that the Veterans representative has indicated that the Veteran requested a local hearing in his notice of disagreement.  However, review of the record reflects no request for a hearing related to the increased rating claim for PTSD.  In any case, as the claim is being remanded, the Board directs the originating agency to seek clarification as to whether the Veteran is requesting a hearing before the Board with respect to this claim.
The matter is REMANDED for the following actions:
1. Clarify whether the Veteran is requesting a hearing before the Board with respect to the appeal for a higher rating for PTSD.  
2. Issue a SSOC addressing the appeal for a higher rating for service-connected PTSD.
 
 

ERIC S. LEBOFF
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Odya-Weis, Associate Counsel

